Upon a final disposition of the appeal in this case execution was issued by the clerk of this court to collect the cost incidental to the appeal. The mandate and execution were forwarded to the county from which the case was appealed, Bexar County. Appellant files a motion to withdraw and recall the execution for reasons stated in the motion, the general proposition being that his sureties are not responsible on the recognizance on appeal for cost. We deem it unnecessary to enter into any elaborate discussion of the question, as it has been several times heretofore decided, especially in the Arbuthnot case. 38 Tex.Crim. Rep.; see also Bonn v. State, 12 Texas Crim. App., 100; Prater v. State, 54 Tex.Crim. Rep.. These cases decide the question adversely to appellant's contention. On the authority of these cases the motion to recall the execution will be denied, and it is accordingly so ordered.
Motion overruled.